Citation Nr: 0901639	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-28 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis (cervical spine disability).  

2.  Entitlement to service connection for left shoulder pain.  

3.  Entitlement to an increased rating for service-connected 
residuals of fractures of the transverse processes of L3-L4 
(low back disability), currently rated 20 percent disabling. 

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and July 2004 decisions 
from the Cheyenne, Wyoming, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
veteran's cervical spine disability was not incurred in or 
aggravated by service.

2.  The preponderance of the evidence shows that the veteran 
currently is not suffering from a left shoulder disability.

3.  The preponderance of the evidence shows that the veteran 
has moderate limitation of motion in his lumbosacral spine, 
with forward flexion between 80 and 90 degrees, and no 
neurological manifestations shown.



CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  A left shoulder disability was not incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for low back disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 38 C.F.R. §4.71a, Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

A.  Service Connection Claims

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the service connection claims at this time.



B.  Increased Rating Claim 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

This type of notice error is presumed prejudicial and it is 
incumbent upon VA, not the veteran, to show why the error is 
nonprejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
VA can show the error is harmless by demonstrating why it 
does not affect the essential fairness of the adjudication.  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating: (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim . . . served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Id.

The veteran was notified that he must show evidence of an 
increase in severity of his disability in a May 2003 letter 
but was not asked to identify the effects his disability has 
on his employment and his daily life.  Since the veteran has 
presented evidence of such through his statements and his VA 
examinations, however, he has not been prejudiced by not 
having received notification of the necessity to present this 
evidence.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Any deficiency in the content of the notices to the veteran 
or the timing of these notices is harmless error where the 
evidence establishes that the appellant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Neither the veteran nor his 
representative has suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.

Additionally, the veteran was provided several comprehensive 
VA examinations.

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the notice and assistance law, 
implementing regulations and court decisions.  See Wensch v. 
Principi, 15 Vet App 362 (2001); see also 38 U.S.C.A. §5103A 
(a) (2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II.  Analysis

A.  Service Connection Claims 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1131, 
1153; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Absent 
proof of a present disability, there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Although the veteran may testify as to symptoms he perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require medical knowledge and must be made by 
medical experts. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Service medical records note that the veteran sustained 
fractures of the transverse processes of the third and fourth 
lumbar vertebrae while playing football.  The fractures were 
noted to have been inconsequential and healed quickly.  
Service medical and private chiropractor's records note that 
the veteran complained of neck and left shoulder pain 
subsequent to the injury.  


In January 1995, the veteran presented at a VA emergency room 
with complaints of neck, shoulder, back and leg pain after 
being "roughed up" by the police during a department of 
family services/child issue the previous Friday.  

Regarding his currently diagnosed cervical spine disability 
and left shoulder pain, there is no competent evidence that 
the veteran sustained these disabilities in service or that 
they are related to service.  See Pond, supra.  There is no 
evidence of record other than the veteran's assertions that 
provides a nexus between service and the veteran's current 
cervical disability.  There was no inservice diagnosis of a 
cervical or left shoulder condition.  In addition, the 
examiner who reviewed the veteran's claims file and conducted 
the June 2004 VA examination opined that the veteran's 
cervical spondylosis and left shoulder pain were not likely 
secondary to the inservice injury, but more likely the result 
of post-service injuries.  

Finally, the veteran has complained of left shoulder pain, 
and such has been diagnosed by medical personnel.  Pain 
alone, however, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

B.  Low Back Disability

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of the 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
In this decision, the criteria in effect prior to September 
2002; the criteria in effect between September 2002 and 
September 2003; and the criteria effective from September 
2003, have all been considered.

The veteran has been in receipt of a 20 percent rating for 
his low back disability under Diagnostic Code 5285-5292, due 
to moderate limitation of low back motion under "old" 
Diagnostic Code 5292, since May 1990.  An additional 10 
percent rating was not assigned pursuant to Diagnostic Code 
5285, residuals of a fractured vertebra, as there was no 
deformity of a vertebral body.  A lumbar transverse process 
is not part of the vertebral body.  

The veteran contends that his service-connected low back 
disability should be rated more than 20 percent disabling, as 
the symptoms and manifestations of the disability from which 
he suffers have increased in severity.

Orthopedic Considerations

The veteran's disability is currently rated at 20 percent 
based on the criteria in effect under Diagnostic Code 5292 at 
the time he filed claim.  Slight limitation of the motion of 
the lumbar spine was assigned a 10 percent disability rating.  
A 20 percent evaluation was assigned for moderate limitation 
of motion, and a 40 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Normal flexion of the lumbar spine is from 0 to 
90 degrees; normal extension is from 0 to 30 degrees; normal 
lateral flexion is from 0 to 30 degrees in both directions; 
and normal rotation is from 0 to 30 degrees in both 
directions. 38 C.F.R. § 4.71a, Plate 5.

Severe limitation of motion has not been shown.  VA 
examination in May 2003 reported that the lumbar spine had 80 
degrees flexion, 30 degrees extension, 20 degrees lateral 
bending bilaterally, 50 degrees right rotation and 45 degrees 
rotation bilaterally.  VA examination in June 2004 reported 
that the lumbar spine had 90 degrees flexion, 30 degrees 
extension, 35 degrees rotation bilaterally.  The evidence 
fails to show that the veteran has a severe strain of the 
lumbar spine so a 20 percent rating is not warranted under38 
C.F.R. § 4.71a, Diagnostic Code 5295.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; or when the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees, 
or when there is muscle spasm, guarding, or localized 
tenderness that does not result in an abnormal gait or 
abnormal spinal contour; or when there is a vertebral body 
fracture with loss of 50 percent or more of the height.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  A 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  As such, the veteran is not entitled to a higher, 40 
percent, rating under the new criteria, since he has 
displayed forward flexion from 80 to 90 degrees at VA 
examinations during the appeal period.  

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The June 2004 VA examination report 
noted that the veteran manifested pain at 90 degrees of 
flexion, and no pain during the other ranges of motion.  As 
such, additional disability based on functional loss due to 
pain has not been shown.

Neurological Manifestations

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  The veteran has not 
complained of radiculopathy.  At the May 2003 and June 2004 
VA examinations, both lower extremities were negative for 
neurological deficiency. 

As such, an additional rating is not available for 
neurological manifestations of a back disability.

Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief. 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 depending on the number of incapacitating episodes 
a person has in the past 12 months. An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the veteran has 
any disc disease to warrants a rating in excess of 20 percent 
under either the old or revised rating criteria for IVDS.

With regard to the old rating criteria, the evidence fails to 
show severe IVDS, with recurring attacks with intermittent 
relief.

With regard to the revised criteria, the veteran's treatment 
records are devoid of any prescription of bed rest to treat 
his back condition.  As such, the criteria for an increased 
rating have not been met.

Accordingly, a higher rating is not available for IVDS under 
either the old or revised rating criteria.

C.  Conclusion

As the 20 rating represented the greatest degree of 
impairment shown from the date and increased rating was 
requested to the present, there is no basis for staged 
ratings.  The preponderance of the evidence is against the 
claim; there is no doubt to be resolved; and an increased 
rating is not warranted.








ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for left shoulder pain is 
denied.

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.


REMAND

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.   See Dingess/Hartman v. Nicholson, 
Vazquez-Flores, supra.  In other words, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  See Kent, supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and provide notice that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id. The veteran has never received such notice 
regarding this claim.  Therefore, the claim must be remanded 
to provide the veteran with notice which complies with these 
VA provisions and the subsequent Court decisions noted above. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); and Kent.  The notice should 
explain the terms "new" and "material;" 
and explain the types of evidence that 
would be considered new and material.  The 
notice should describe what evidence would 
be necessary to satisfy the element of the 
underlying claims which were found 
insufficient in the prior decision of 
November 2001 (that the veteran did not 
submit new and material evidence to reopen 
his claim which would show that an 
acquired psychiatric disorder was not 
clinically demonstrated in service, or 
that a psychosis did not become manifest 
within one year of separation from 
service); degree of the disability; and 
effective date if service connection is 
granted.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman, Vazquez supra.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


